            Case 1:21-cv-00285-JL Document 5 Filed 06/08/21 Page 1 of 8




                              UNITED STATES DISTRIC COURT
                           FOR THE DISTRICT OF NEW HAMPSHIRE


 UNITED STATES OF AMERICA,

            Plaintiff,
                                                      Civil Action No. 1:21-cv-00285-JL
                          v.

 JOHN J. FLATLEY d/b/a JOHN J.
 FLATLEY COMPANY and LUKE PAGE,

            Defendants.


                         ANSWER OF DEFENDANT JOHN J. FLATLEY

       Defendant John J. Flatley, by his attorneys, CullenCollimore, PLLC, respectfully requests

a jury trial on all claims so triable and answers the Complaint as follows:

                                  NATURE OF THE ACTION

       1.       Paragraph 1 contains no factual assertions that warrant an answer. To the extent

an answer is required, Paragraph 1 is denied.

       2.       Paragraph 2 contains no factual assertions that warrant an answer. To the extent

an answer is required, Paragraph 2 is denied.

       3.       Paragraph 3 is a summary of legal conclusions for which no answer is required.

To the extent an answer is required, Paragraph 3 is denied.

                                JURISDICTION AND VENUE

       4.       Paragraph 4 is a conclusion of law to which no answer is required. Defendant

does not dispute the Court’s subject matter jurisdiction.

       5.       Paragraph 5 is a conclusion of law to which no answer is required. Defendant

does not dispute the venue of this action.



                                                 1
             Case 1:21-cv-00285-JL Document 5 Filed 06/08/21 Page 2 of 8




                                             PARTIES

       6.      Admitted.

       7.      Admitted.

       8.      Defendant admits Luke Page is an employee of Defendant and that he holds the

title of Property Manager for the subject property. Defendant denies all other allegations in

Paragraph 8. By way of further answer, Luke Page lacks authority to deviate from Defendant’s

policies concerning emotional support animals.

                                                  FACTS

       9.      Denied. Defendant lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 9.

       10.     Denied. Defendant lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 10. As for the footnote appended to Paragraph 10, it

contains no factual assertion requiring an answer. To the extent an answer is required, the

footnote is denied.

       11.     Denied. Defendant lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 11.

       12.     Denied. Defendant lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 12.

       13.     Defendant admits Complainants signed a lease with Defendant to live at the

subject property and that the lease is dated May 15, 2019. Defendant denies all other allegations

in Paragraph 13.

       14.     Defendant admits that Paragraph 14 recites language from the lease. Defendant

denies all other allegations in Paragraph 14.



                                                    2
              Case 1:21-cv-00285-JL Document 5 Filed 06/08/21 Page 3 of 8




        15.     Defendant admits that Paragraph 15 recites language from the lease. Defendant

denies all other allegations in Paragraph 15.

        16.     Defendant admits that Paragraph 16 recites language from the lease. Defendant

denies all other allegations in Paragraph 16.

        17.     Defendant admits Complainants moved into the subject property at Unit 30-304.

Defendant denies all other allegations in Paragraph 17 because Defendant lacks knowledge or

information sufficient to form a belief as to their truth.

        18.     Denied. Defendant lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 18.

        19.     Denied. Defendant lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 19.

        20.     Denied. Defendant lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 20.

        21.     Denied. Defendant lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 21.

        22.     Denied. Defendant lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 22.

        23.     Defendant admits Paragraph 23 recites language from an email dated January 6,

2020, that Ms. Grant sent Kimberly Bellemore, the Assistant Community Manager for the

subject property. Defendant denies all other allegations in Paragraph 23.

        24.     Defendant admits Paragraph 24 recites language from an email Ms. Bellemore

sent Ms. Grant. Defendant denies all other allegations in Paragraph 24.




                                                   3
             Case 1:21-cv-00285-JL Document 5 Filed 06/08/21 Page 4 of 8




       25.     Denied. Defendant lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 25.

       26.      Denied. Defendant lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 26.

       27.     Defendant admits Ms. Grant sent Ms. Bellemore an email dated January 21, 2020,

and attached a document appearing to be a letter written by a Ms. Szczepanski. Defendant

denies all other allegations in Paragraph 27.

       28.     Defendant admits Ms. Bellemore and Mr. Page discussed Ms. Grant’s request for

an emotional support animal. Defendant also admits that Ms. Bellemore notified Ms. Grant that

her request was approved, and that Defendant’s policy was to allow most domestic pets as

emotional support animals but not dogs. Defendant denies all other allegations in Paragraph 28.

       29.     Defendant admits Ms. Grant notified Ms. Bellemore by email that she wanted a

dog as an emotional support animal. Defendant also admits Ms. Grant asserted in the same email

that information found on a HUD website supported her right to have a dog. Defendant denies

all other allegations in Paragraph 29.

       30.     Defendant admits Ms. Bellemore notified Mr. Page by email that Ms. Grant was

unhappy that she could not have a dog as her emotional support animal, and that Mr. Page

confirmed to Ms. Bellemore that Defendant did not allow dogs as emotional support animals.

Defendant denies all other allegations in Paragraph 30.

       31.     Defendant admits Ms. Grant contacted Ms. Bellemore by email and in person

about her request to have a dog for an emotional support animal. Defendant also admits Ms.

Bellemore informed Ms. Grant that Defendant did not permit dogs as emotional support animals.

Defendant denies all other allegations in Paragraph 31.



                                                   4
             Case 1:21-cv-00285-JL Document 5 Filed 06/08/21 Page 5 of 8




       32.     Admitted.

       33.     Defendant admits it allows tenants to have trained service dogs. Defendant also

admits that its policy toward dogs as trained service animals or emotional support animals is not

in writing. Defendant denies all other allegations in Paragraph 33.

       34.     Denied.

       35.     Defendant admits that Complainants gave notice of their intent to leave the

subject property on May 18, 2021. Defendant denies all other allegations in Paragraph 35

because it lacks knowledge or information sufficient to form a belief as to their truth.

       36.     Denied.

                               PROCEDURAL BACKGROUND

       37.     Defendant admits the Secretary of HUD investigated the complaint made by

Complainants. Defendant denies all other allegations in Paragraph 37.

       38.     Defendant admits the Secretary issued a charge of discrimination against

Defendant dated March 8, 2021. Defendant denies all other allegations in Paragraph 38.

       39.     Admitted.

       40.     Paragraph 40 is a conclusion of law for which no answer is required. To the

extent an answer is required, Paragraph 40 is denied.

                   FAIR HOUSING ACT VIOLATIONS PURSUANT TO
                             42 U.S.C. §3604(f)(2), (3)(B)

       41.     Defendant repeats herein all answers asserted to the preceding paragraphs.

       42.     Denied.

       43.     Denied.

       44.     Denied.




                                                 5
            Case 1:21-cv-00285-JL Document 5 Filed 06/08/21 Page 6 of 8




                       STATEMENT OF AFFIRMATIVE DEFENSES

       Defendant asserts the following affirmative defenses.

                               FIRST AFFIRMATIVE DEFENSE

       Plaintiff fails to state a claim for which relief can be granted.

                              SECOND AFFIRMATIVE DEFENSE

       The Complaint must be dismissed because Ms. Grant is not handicapped as this term is

defined in 42 U.S.C. § 3602(h) and, therefore, the alleged actions of Defendant did not violate

any law.

                              THIRD AFFIRMATIVE DEFENSE

       Plaintiff’s Complaint must be dismissed because Defendant’s policies and practices with

respect to tenant requests for emotional support animals has a manifest relationship to a

legitimate, nondiscriminatory interest.

                              FOURTH AFFIRMATIVE DEFENSE

       Plaintiff cannot show defendant had the necessary discriminatory intent or malice to

cause the injuries alleged.

                              FIFTH AFFIRMATIVE DEFENSE

       Plaintiff’s Complaint must be dismissed because Plaintiff cannot demonstrate the dog

demanded by Ms. Grant as an emotional support animal alleviated any disability of Ms. Grant.

                              SIXTH AFFIRMATIVE DEFENSE

       Plaintiff’s Complaint must be dismissed because one or both Complainants are not

aggrieved persons as that term is defined under 42 U.S.C. §§ 3602, 3604.




                                                  6
           Case 1:21-cv-00285-JL Document 5 Filed 06/08/21 Page 7 of 8




                            SEVENTH AFFIRMATIVE DEFENSE

       Damages sought by Plaintiff for any aggrieved person must be denied to the extent the

aggrieved person fails to comply with discovery orders of the Court.

                             EIGHTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred by the doctrines of waiver and estoppel by the alleged

aggrieved person failing to declare the alleged disability at the beginning of the tenancy. The

delayed disclosure constitutes a fundamental alteration to this apartment complex of 564 units.

                              NINTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are unreasonable and unripe for review because Plaintiff has neither

alleged nor provided proof that a Saint Bernard is a common household pet recommended by a

veterinarian for apartment living at the Tara Heights. This condition is implied by law.

                             TENTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims fail because the accommodation requested by Complainants imposes an

undue burden on Defendant.

                                             *****

       Defendant reserves the right to amend and supplement this statement of affirmative

defenses, up to and including the time of trial, as new or additional information is discovered.

                                        JURY DEMAND

       Defendant requests a jury trial on all claims so triable.

                                    PRAYER FOR RELIEF

       WHEREFORE, Defendant respectfully requests this Honorable Court:

       A. Dismiss Plaintiff’s Complaint with prejudice at Plaintiff’s cost;

       B. Grant such other and further relief as this Court deems just and equitable.



                                                 7
           Case 1:21-cv-00285-JL Document 5 Filed 06/08/21 Page 8 of 8




                                             Respectfully submitted,

                                             JOHN J. FLATLEY

                                             By his attorneys,

                                             CULLENCOLLIMORE, PLLC

Dated: June 8, 2021                          /s/ Jonathan M. Shirley
                                             Jonathan M. Shirley (NH Bar 16494)
                                             10 East Pearl Street
                                             Nashua, NH 03060
                                             (603) 881-5500
                                             jshirley@cullencollimore.com


                                CERTIFICATE OF SERVICE

         I certify that the foregoing Answer of Defendant John J. Flatley was this day transmitted
to all counsel of record using the Court’s Electronic Filing System.

Dated: June 8, 2021                          /s/ Jonathan M. Shirley
                                             Jonathan M. Shirley




                                                 8
